        Case 4:16-cv-02960 Document 232 Filed on 04/12/21 in TXSD Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

RAYANNE REGMUND,et al.,                   §              CIVIL ACTION
                                          §
         Plaintiffs,                      §
                                          §
   v.                                     §              NO. 4:16-cv-02960
                                          §
TALISMAN ENERGY USA,INC.,                 §
                                          §
    Defendant.                            §              JUDGE KEITH P. ELLISON


                           PLAINTIFFS' MOTION FOR FINAL
                       APPROVAL OF CLASS ACTION SETTLEMENT

        Plaintiffs Rayanne Regmund Chesser and Gloria Janssen reached a Settlement with

Defendant to resolve this action on a class-wide basis and on December 9, 2020, the Court

preliminarily approved the Settlement Agreement, Plan of Allocation, and Class Notice, and set

the Final Fairness Hearing for May 12, 2021.1 Doc. 221. In connection with final approval ofthe

Settlement Agreement, Plaintiffs now ask the Court to enter an order and judgment granting final

approval of class action settlement.

        The grounds for this Motion are more fully set forth in Plaintiffs' Memorandum of Law in

Support ofthis Motion and the supporting declarations and exhibits thereto.

        A proposed order and judgment granting Final Approval of Class Action Settlement is filed

herewith.

                                              Respectfully Submitted,

                                              By: /s/ Bryan 0. Blevins, Jr.
                                                   Bryan 0. Blevins, Jr.
                                              State Bar No. 02487300
                                              Southern District of Texas ID: 347439

1 Capitalized terms herein have the meaning given to them in the Settlement Agreement, filed
herewith, unless otherwise noted.
Case 4:16-cv-02960 Document 232 Filed on 04/12/21 in TXSD Page 2 of 4




                              PROVOST*UMPHREY LAW FIRM,L.L.P.
                              490 Park Street
                              Beaumont, Texas 77701
                              Telephone: (409) 838-8858
                              Facsimile: (409) 813-8610
                              Email: bblevins@provostumphrey.com

                              W. Michael Hamilton(TN 10720)
                              PROVOST*UMPHREY LAW FIRM,L.L.P.
                              Hobbs Building, Suite 303
                              4205 Hillsboro Road
                              Nashville, TN 37215
                              Telephone: (615)297-1932
                              Facsimile: (615)297-1986
                              Email: mhamilton@provostumphrey.com

                              Joseph N. Kravec, Jr.(PA 68992)
                              Wyatt A. Lison(PA 90030)
                              FEINSTEIN DOYLE PAYNE
                                & KRAVEC,LLC
                              429 Fourth Avenue
                              Law & Finance Building, Suite 1300
                              Pittsburgh, PA 15219
                              Telephone: (412)281-8400
                              Facsimile: (412)281-1007
                              Email: jkravec@fdpklaw.com
                                     wlison@fdpklaw.com

                              ATTORNEYS FOR PLAINTIFFS AND THE
                              PROPOSED CLASS




                                2
      Case 4:16-cv-02960 Document 232 Filed on 04/12/21 in TXSD Page 3 of 4




                             CERTIFICATE OF CONFERENCE

      I certify that on April 12, 2021, I conferred with counsel for Defendant. Defendant is not
opposed to the relief requested in this motion. Defendant takes no position on Plaintiffs' specific
arguments and representations.


                                             /s/ Bryan 0. Blevins
                                             Bryan 0. Blevins




                                               3
      Case 4:16-cv-02960 Document 232 Filed on 04/12/21 in TXSD Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I certify that the foregoing Plaintiffs' Motion for Attorneys' Fees, Litigation Expenses, and
Case Contribution Awards was served via the Court's Electronic Filing System to all counsel of
record this 12th day of April, 2021.



                                             /s/ Bryan 0. Blevins
                                             Bryan 0. Blevins




                                                4
